Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 20, 2018

                                     No. 04-18-00108-CV

                                 IN THE MATTER OF B.B.,

                      From the 436th District Court, Bexar County, Texas
                               Trial Court No. 2016JUV01469
                         The Honorable Lisa Jarrett, Judge Presiding


                                        ORDER

        On August 3, 2018, this appeal was abated to the trial court for the appointment of new
appellate counsel. On August 15, 2018, a supplemental clerk’s record was filed containing the
trial court’s order appointing new appellate counsel. It is therefore ORDERED that this appeal is
REINSTATED on the docket of this court. Appellee’s brief must be filed no later than thirty
days from the date of this order.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court